The decree of this Court in Leman v. Krentler-Arnold Hinge Last Co., 284 U. S. 448, reversed the final decree of the Circuit Court of Appeals for the First Circuit in this cause only in so far as it related to the allowance of profits. The decree of the Circuit Court of Appeals modifying that of the District Court in matters other than in relation to the allowance of profits remains unaffected by the decree or mandate of this Court. In this view it remains for the District Court, in its decree upon the mandate of this Court, to carry into effect so much of the decree of the Circuit Court of Appeals as is unaffected by the decree and mandate of this Court. The Circuit Court of Appeals has full authority, upon appropriate application to it, to secure enforcement of its decree to the extent that it was affirmed by this Court. In view of the existence of that remedy, the motion for leave to file petition for writ of mandamus in this Court is denied without prejudice.